Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 13, 2017

The Court of Appeals hereby passes the following order:

A17A0830. MARTIN RODRIGUEZ v. THE STATE.

      Martin Rodriguez was convicted of delivery of methamphetamine, and we
affirmed his conviction on appeal. Rodriguez v. State, A12A0340 (decided May 11,
2012). Rodriguez subsequently filed a motion for out-of-time appeal to assert
ineffective assistance claims. The trial court denied the motion, and Rodriguez filed
this direct appeal. We lack jurisdiction.
      “An out-of-time appeal is a judicial creation that serves as the remedy for a
frustrated right of appeal.” Milliken v. State, 259 Ga. App. 144, 145 (575 SE2d 910)
(2003). “[T]here is no right to directly appeal the denial of a motion for out-of-time
appeal filed by a criminal defendant whose conviction has been affirmed on direct
appeal.” Richards v. State, 275 Ga. 190, 191 (563 SE2d 856) (2002). “Habeas corpus
is the exclusive post-appeal procedure available to a criminal defendant who asserts
the denial of a constitutional right such as effective assistance of counsel.” Johnson
v. State, 272 Ga. App. 294, 296 (5) (612 SE2d 29) (2005) (punctuation omitted).
      Because Rodriguez already has had a direct appeal, he is not entitled to an
out-of-time appeal. Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.



                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    01/13/2017
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.